NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BANK OF AMERICA, N.A.,                          No.    20-15584

      Plaintiff-counter-                        D.C. No.
      defendant-Appellee,                       2:16-cv-00474-APG-BNW

 v.
                                                MEMORANDUM*
ALESSI & KOENIG, LLC; SOUTHERN
HIGHLANDS COMMUNITY
ASSOCIATION,

                Defendants,

and

BERNINI DR TRUST,

      Defendant-counter-claimant-
      Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                            Submitted March 12, 2021**
                             San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      Appellant Bernini Drive Trust (Bernini) appeals from the summary

judgment in favor of appellee Bank of America, N.A. (BANA) in a quiet title

dispute following a Nevada foreclosure sale. Defendant Southern Highlands

Community Association (Southern Highlands), a homeowner’s association,

conducted the foreclosure sale through its foreclosure agent, defendant Alessi &

Koenig, LLC (Alessi) pursuant to Nevada Revised Statutes § 116.3116 (2012).

BANA commenced an action to determine whether its deed of trust survived the

sale, and Bernini, the buyer, filed a quiet title counterclaim, contending that the

sale extinguished BANA’s interest in the property. On cross-motions for summary

judgment, the district court ruled for BANA. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      First, we hold that BANA’s quiet title action was not time-barred. For the

reasons recently articulated by the Nevada Supreme Court in U.S. Bank Trust, N.A.

v. SFR Investments Pool 1, LLC (LSF8 Master Participation Trust), 461 P.3d 159

(Nev. 2020) (unpublished), we reject Bernini’s argument that the three-year statute

of limitations in Nevada Revised Statutes § 11.190(3)(a) applies.1



      1
        Although it is unpublished, we consider this decision to be highly
persuasive. See U.S. Bank, N.A. v. White Horse Ests. Homeowners Ass’n, No. 19-
17033, --- F.3d ---, 2021 WL 419483, at *3 n.2 (9th Cir. Feb. 8, 2021). We do not


                                           2
      Second, we agree with the district court that tender was excused as a matter

of law under 7510 Perla Del Mar Ave Trust v. Bank of America, N.A. (Perla), 458

P.3d 348 (Nev. 2020) (en banc). Just like in Perla, Alessi had a known policy of

rejecting tender of the superpriority lien amount. At Alessi’s 30(b)(6) deposition,

David Alessi testified that during the period in question, the company had a policy

of not accepting tender checks for the superpriority lien amount from Miles, Bauer,

Bergstorm & Winters (Miles Bauer), BANA’s counsel in dozens of foreclosure-

related matters, including this one. Rock Jung, a former Miles Bauer attorney,

submitted a declaration that similarly described Alessi’s practice of rejecting

tender. Bernini argues on appeal that Alessi’s policy was to reject only tender

offers that came with conditional “restrictive language,” but the conditions Bernini

refers to are those limiting the offer to the superpriority amount, which is an

appropriate limitation under Nevada law. See Bank of Am., N.A. v. SFR Invs. Pool

1, LLC (Diamond Spur), 427 P.3d 113, 118 (Nev. 2018) (en banc) (“Although

Bank of America’s tender included a condition, it had a right to insist on the

condition.”). Accordingly, BANA’s interest in the property was preserved and

Bernini purchased the property subject to the deed of trust. Perla, 458 P.3d at




resolve what limitations period, if any, does apply. Cf. LSF8 Master Participation
Tr., 461 P.3d at *1 n.2.

                                          3
352.2

        Lastly, because we hold that BANA’s interest in the property was preserved

by operation of law, we need not reach Bernini’s arguments that it was a bona fide

purchaser or that BANA is not entitled to equitable relief. Cf. Diamond Spur, 427

P.3d at 121 (“A party’s status as a [bona fide purchaser] is irrelevant when a defect

in the foreclosure proceeding renders the sale void.”); Perla, 458 P.3d at 350 n.1

(“Because we conclude that the Bank’s obligation to tender was excused, we do

not address the Bank’s alternative argument that the sale should be set aside on

equitable grounds.”).

        AFFIRMED.




        2
         We need not address Bernini’s argument that a factual question exists as to
whether Alessi received the letter from Miles Bauer. Proving that Alessi received
the letter is not required for BANA to meet its burden of establishing Alessi’s
known policy of rejecting tender.

                                          4